Hurt, Judge.
Appellant was convicted of carrying on or about his person a pistol, under the following facts:
Frank Dean testified: “I was in a wagon with Jeff. Cathey, about seven miles from Belton, in Bell county, Texas. He stopped the wagon and commenced to hunt about in the end of the wagon for a bottle of whisky. Cathey couldn’t find his whisky, and he reached down and picked up his pistol from the corner of the wagon body, and accused Ellis and myself of having his whisky, which we denied. He searched about his *493pockets for his whisky, held the pistol in his hand for awhile, and then put it down in the corner of the wagon body by his saddle bags. He found his whisky, took a drink and drove on.” Appellant lived about nine miles from Belton, whither he had gone to dispose of a load of cotton, and was on his return.
Opinion delivered, June 8, 1887.
Do these facts constitute the offense charged? Article 318, Penal Code, provides: “If any person shall carry on or about his person, or saddle, or in his saddle bags, any pistol,”, etc. It is not here made an offense to carry a pistol in a wagon; and we do not think the lifting of the pistol as stated, and the holding of it for a few seconds, constitute the offense of carrying a pistol on or about his person. Hot being supported by the facts, the judgment is reversed and the cause remanded.

Reversed and remanded.